Case: 15-20382      Document: 00513543310         Page: 1    Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20382
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 10, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STACEY LAIR LEE-EASILEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-88-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Stacey Lair Lee-
Easiley has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Lee-Easiley has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Lee-Easiley’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20382      Document: 00513543310     Page: 2   Date Filed: 06/10/2016


                                  No. 15-20382

appeal waiver, counsel does not discuss the district court’s compliance with
Federal Rule of Criminal Procedure 11.           An appeal waiver in the plea
agreement does not waive the district court’s compliance with Rule 11 or the
need to brief this issue adequately in an Anders brief. See United States v.
Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v.
Brown, 328 F.3d 787, 789-90 (5th Cir. 2003). Nevertheless, our independent
review confirms that the guilty plea was knowing and voluntary. We therefore
concur in counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review.
      Counsel suggests that the statement of special conditions of supervised
release in Lee-Easiley’s written judgment of conviction and sentence may
contain a clerical error. The written judgment states: “If a fine or restitution
amount has been imposed, the defendant is prohibited from incurring new
credit charges or opening additional lines of credit without approval of the
probation officer.”     This language is nearly identical to that of the non-
mandatory special condition found at U.S.S.G § 5D1.3(d)(2), but it omits a final
conditional clause: “unless the defendant is in compliance with the payment
schedule.” Because the district court failed to orally pronounce this special
condition, we cannot determine whether the omission was intentional or
inadvertent.
      A challenge to the conditions of supervised release in the written
judgment is an appeal of the sentence and is thus generally precluded by the
waiver of appeal. United States v. Higgins, 739 F.3d 733, 739 (5th Cir. 2014).
However, a clerical error relating to the special conditions of supervised release
is correctable under Federal Rule of Criminal Procedure 36. See FED. R. CRIM.
P. 36 (“After giving any notice it considers appropriate, the court may at any
time correct a clerical error in a judgment.”); see also United States v. Rosales,



                                        2
    Case: 15-20382     Document: 00513543310     Page: 3   Date Filed: 06/10/2016


                                  No. 15-20382

448 F. App’x 466, 467 (5th Cir. 2011) (omission of a qualifying clause in the
written judgment is a clerical error that may be corrected by the district court).
If the omission of the conditional clause was a clerical error, Lee-Easiley may
move the district court to correct the judgment.
      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                        3